MEMORANDUM **
Appellant’s motion received September 7, 2007 is construed as a motion to reinstate this appeal, which was dismissed by the Clerk on July 13, 2007 for failure to pay the filing fees in compliance with the June 13, 2007 order denying in forma pauperis status. Appellant has paid the docketing and filing fees so the motion to reinstate the appeal is granted. The mandate is recalled and the appeal is reinstated.
Upon review of the record and appellant’s opening brief, this court hereby summarily affirms the district court’s order denying appellant’s motion for preliminary injunctive relief. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.